OFFICE     OF THE A-lTORNEY    GENERAL   OF TEXAS
                          AUSTIN




lionomblo Leo Brady, Comudsslmer
D%p;rrtnsntofB~
Austin,Texas
                                                A
Dear Mr. Dr%dyi




          Your request for                   th r%sp%ct to the




                                            to the Bank-
                                       00.00 each ye+-
                                        the purpose 09           I
                                       for the pellicd




                         fees collected by the Bmkl.ng

          #A q&&ion hss been raiee5 as to ;Ph%th%r
     or not the $5,000,0O loan prOaded for uzder
     this paragraph of the r5.W is a loan for the
     Basing Department a% a whole or to some par-
     ticular dl~ieion   of that Department. Until
     this quet3tlon  has been settfiedt&3 Comptroller
     till be unable to set up hi% acaounta for thie
     Departaant.
             ~0bvy.ml%ly,itseem% to me, tb% $8,OOO*OO
     aavauce    1% mde for the purpose ef %?Uablingthe
aon. Lee Brady - Page 8




     Doprtmeut to operate during the oarlp months
     of the flsoal year before fees ham been col-
     lected in subetautlalsums. In the light of
     tho above, I respectfullysubndt the follow-
     ing questlonl
          "1s the $ti,ctoo.oo adtanoe provMed for
     1indtea in its use to any partioulardl.tislon
     of tbo Bauld.qgDepartment, or may it be uoml
     In such amounts as may be neoessary for the
     maintenanceand operation of the Department
     as a rholet"
          Your interpretationof the dot, as dlsolosed
by your letter, Is, in the opinion of this department,
the proper one.
          It follors that your bqulry shouldbe answer-
ed to the e&feat that the item thus adtanaed may be used
In such amounts as may be neoeeaary for the tmintenfmce'
and op%ratlon of the deprtsmnt 8% a whole.

                             Very truly yours
                          ATTOBIIBI
                                  QEIIKRALOF TBXAS,,j